Citation Nr: 0303991	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-14 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran was entitled to a compensable (i.e., 10 
percent) rating from October 21, 1952 to September 15, 1991, 
for the shell fragment wound residual scar on his right 
anterior shin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel




INTRODUCTION

The veteran served on active duty in the military from 
September 23, 1949 to October 20, 1952.  He also had 3 days 
of additional service in August 1954.

In March 1998, the Board of Veterans' Appeals (Board) issued 
a decision that, in part, denied the veteran's claim for an 
effective date earlier than March 28, 1990, for the grant of 
service connection for a shell fragment wound (SFW) residual 
scar on his right anterior shin.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court issued an order in May 1999 
granting a joint motion to vacate the portion of the Board's 
decision that had denied the claim for an effective date 
earlier than March 28, 1990, for the service-connected SFW 
residual scar on the veteran's right shin.  The Court 
remanded this claim to the Board for readjudication.

In February 2000 the Board issued another decision-but this 
time granting an earlier effective date (EED) of October 21, 
1952, for the award of service connection for the SFW 
residual scar on the veteran's right shin.  Subsequently, in 
April 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, determined that he 
was only entitled to a 0 percent rating for this disability 
from October 21, 1952, to September 15, 1991, and that he was 
entitled to a compensable (i.e., 10 percent) rating as of 
September 16, 1991.  He appealed to the Board, requesting an 
EED of October 21, 1952, for the 10 percent rating.  So this 
is the issue currently before the Board, as his 
representative clarified in statements received in December 
2001 and December 2002.




FINDINGS OF FACT

1.  The veteran sustained multiple SFWs in combat during 
service, including to his right shin, where he has a residual 
scar.

2.  The SFW residual scar on the right shin was noted by 
history during the veteran's October 1952 military separation 
examination, and again when initially examined by VA shortly 
after service in February 1953.

3.  There is no objective medical evidence of record, 
however, indicating the SFW residual scar on the right shin 
(as opposed to another one on the left shin) was symptomatic 
(tender, etc.) prior to September 16, 1991.


CONCLUSION OF LAW

The criteria have not been met for a compensable (i.e., 10 
percent) rating from October 21, 1952 to September 15, 1991, 
for the shell fragment wound residual scar on the right 
anterior shin.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.114, 3.156, 3.400, 4.3, 4.118, Diagnostic Code 
7804 (1952, 2001, and 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously mentioned, the Board already issued a decision 
in February 2000 granting an EED of October 21, 1952, for the 
award of service connection, itself, for the SFW residual 
scar on the veteran's right shin.  See 38 U.S.C.A. 
§ 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) indicating that 
he was entitled to that effective date, the day following his 
discharge from the military, because he had filed his 
initial claim for this disability within one year of his 
separation from service; since a service document later 
received in 1992 showed that he was awarded the Purple Heart 
Medal for wounds sustained in combat-including to this 
extremity; and since the SFW residual scar on his right shin 
also was noted during his October 1952 service separation 
examination, and again when initially examined by VA for 
compensation purposes after service in February 1953.  See, 
too, 38 C.F.R. §§ 3.156(c) and 3.400(r) indicating that 
where, as here, new and material evidence (in this case, the 
1992 supplemental report from the service department) was 
received following a prior unappealed-and therefore final 
and binding RO decision in 1953, that former decision will be 
reconsidered by the RO with the resulting possibility of 
retroactive evaluation of the disability subsequently service 
connected on the basis of that new and material evidence.  In 
other words, there is a legal basis for revisiting and 
readjudicating the prior, unappealed claim, and for even 
granting service connection and assigning an effective date 
retroactive to that distant point in time.  And the Board did 
just that in its February 2000 decision-but again, only 
insofar as whether the veteran was entitled to 
service connection as of October 21, 1952, the day following 
his discharge.

There is a different issue at play in the veteran's current 
appeal to the Board, however, which instead concerns whether 
he deserved a 10 percent rating as of the October 21, 1952 
date (as opposed to only the 0 percent rating assigned by the 
RO).  See Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000) (the 
determination of the date from which an award is effective is 
a distinct issue from the quantum of the award to which a 
veteran is entitled).  This latter issue, then, is governed 
by the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), which state that the effective date of an 
award of increased disability compensation shall be the 
earliest date that it was factually ascertainable that an 
increase in disability had occurred-if, as was the situation 
here, a claim was received within 1 year of that date.

The veteran alleges that he was entitled to a compensable 
(i.e., 10 percent) rating for the SFW residual scar on his 
right shin as of October 21, 1952, because at least some of 
the contemporaneous objective medical evidence of record at 
that time confirmed that his scar was "tender," albeit 
otherwise asymptomatic.  Therefore, according to the then 
current 1952 Edition of VA's Schedule for Rating Disabilities 
(the 1945 Edition was revised by Extension 7, paragraph 29, 
on July 6, 1950), he believes he should have received a 10 
percent rating under Code 7804.  See his representative's 
December 2001 and December 2002 statements indicating this is 
the essential basis of his current claim for an EED.  VA 
rather recently, effective August 30, 2002, revised the 
rating criteria used to determine the severity of 
disabilities involving the skin-including scars.  The 
criteria in effect prior to August 30, 2002, were virtually 
the same as those alluded to above which were effective in 
1952, particularly with regards to requiring a symptomatic 
scar (tender and painful on objective demonstration, etc.).  
The new criteria, effective as of August 30, 2002, also 
require a superficial painful scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001 and 2002).  The primary focus in 
this specific appeal, though, is on the rating criteria that 
were in effect in 1952, the relevant time in question, since 
the new criteria cannot be retroactively applied earlier than 
the effective date of the Act or administrative issue.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also 
VAOPGCPREC 3-2000 (April 10, 2000).

The report of the veteran's October 1952 service separation 
medical examination does not indicate that his SFW residual 
scar on his right shin was symptomatic (tender, painful, 
ulcerated, poorly nourished, adherent to underlying tissue, 
etc.).  The report only notes by history the presence of the 
scar on his right leg, as a residual of an old shrapnel wound 
(SFW).  So that, alone, is not an indication of the scar's 
severity at the time of that evaluation.  It only points out 
that he had a residual scar on his right shin when examined, 
which already has been acknowledged by granting service 
connection for the residual scar at that particular location.

The veteran also later underwent both VA general medical and 
orthopedic evaluations in February 1953, after he had filed 
his initial claim for compensation.  During the general 
medical evaluation, it was observed that he had a linear, 
1-1/2 inch scar on the inner side of the middle third of his 
tibia, which was tender, but well healed and nonadherent to 
the underlying tissue.  And that reference apparently was to 
a scar on his left leg (not his right leg at issue), since 
the VA general medical examiner's subsequent diagnosis only 
mentioned the left leg, not the right.  He diagnosed 
residuals of a shrapnel wound to the left ("L") leg.  
Furthermore, the VA orthopedic physician, who also examined 
the veteran in February 1953, indicated that, although the 
veteran indeed did have a 1-1/2 inch superficial scar on his 
right leg also-on the pretibial area at the junction of the 
middle and lower third, in the area of a shrapnel wound, the 
scar was pliable and soft and "nontender" (i.e., 
asymptomatic).  Furthermore, the VA orthopedic physician went 
on to note that examination of the right leg was otherwise 
negative, too, which included X-rays of this extremity that 
were negative for bone pathology and showed no evidence of 
opaque foreign bodies.

The veteran's representative argues in the December 2001 
statement that, because a "tender" scar was noted during 
the February 1953 VA general medical examination, although 
not noted during the accompanying VA orthopedic evaluation 
that very same day, the evidence was at least equally 
balanced for and against the claim-thereby requiring 
resolution of all reasonable doubt in the veteran's favor 
under 38 C.F.R. §§ 3.102 and 4.3 concerning whether he had 
tenderness in his scar.  See, too, Alemany v. Brown, 9 
Vet. App. 518 (1996).  This line of reasoning, however, 
presumes that the VA general medical examiner made references 
to the right leg currently at issue (instead of to the left 
leg, which is not).  And although another, subsequent VA 
examination in November 1960 also referred to a scar on the 
veteran's left shin (as opposed to the one on his right 
shin), the scar on the left shin still was described as 
asymptomatic (not tender or adherent to the underlying 
subcutaneous tissue).

Absence any objective medical evidence of a symptomatic scar 
on the right shin, as a residual of the SFW in service, prior 
to September 16, 1991, there simply is no basis for assigning 
a compensable (i.e., 10 percent) rating for the right shin 
scar prior to this date.  38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).

The prior references to the scar on the veteran's left shin 
(as opposed to the one on his right shin currently as issue) 
are especially important to bear in mind because the Board's 
February 2000 decision, granting an EED for the award of 
service connection-retroactive to October 21, 1952, only 
concerned the SFW residual scar on the veteran's right shin 
(not on his left shin, which, incidentally, also is service 
connected with same current effective date for the 10 percent 
rating).  So there, in turn, is no underlying Board decision 
on which to now argue for an EED for an initial 10 percent 
rating for the scar on the right shin.  If the veteran would 
like to file a claim for a compensable (i.e., 10 percent) 
rating for the SFW residual scar on his left shin-
retroactive to October 21, 1952, based on the objective 
clinical finding of tenderness noted during his February 1953 
VA general medical examination, then he must do so initially 
through the RO since the Board, as an appellate body, does 
not currently have jurisdiction to consider this additional 
issue in the first instance.  See 38 C.F.R. § 20.200 (2002).  
These are two separate claims, not inextricably intertwined.  
See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

One last point of note, on November 9, 2000, during the 
pendency of this appeal, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(the "VCAA").  This new law eliminated the requirement of 
submitting a well-grounded claim.  It also revised VA's 
obligations insofar as notifying the veteran of the type of 
evidence needed to support his claim-and thereby complete 
his application for benefits, and assisting him in obtaining 
evidence if it is potentially relevant to his case.  This 
includes, when necessary, having him examined to obtain a 
medical opinion.  This also involves apprising him of what 
specific evidence he must obtain, personally, and what 
specific evidence VA will obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Usually, when a change in law occurs during the 
pendency of an appeal, the veteran is entitled to have the 
new law (which, here, is the VCAA) considered when deciding 
his case if it provides a more favorable result.  See, e.g., 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  Here, though, the 
specific claim at issue primarily involves consideration of 
rating criteria and other laws that were in effect many years 
ago, in 1952 and thereabouts, concerning a past-due benefit, 
so the VCAA does not apply.  Cf. Livesay v. Principi, 15 
Vet. App. 165, 179 (2001) (en banc); Parker v. Principi, 15 
Vet. App. 407 (2002); Smith (Claudus) v. Gober, 
14 Vet. App. 227, 230 (2000).  See, too, 38 U.S.C.A. § 5109A 
(West Supp. 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 
(2002).


ORDER

The claim for a compensable (i.e., 10 percent) rating from 
October 21, 1952 to September 15, 1991, for the shell 
fragment wound residual scar on the veteran's right anterior 
shin, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

